IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SHEILA D. PRESSLEY,
Appellant,

v. C.A. No. NISA-l()-OOZ PRW

UNEMPLOYMENT INSURANCE
APPEAL BOARD,

L/\_/\J%/€\Jé\éé

Appellee.

Submitted: July 18, 2016
Decided: August 3, 2016

ORDER

Upon Appealj"rom the Unemployment Insurance Appeal Boam’,
AFFIRMED.

This 3m day of August, 2()16, upon the parties’ briefs and submissions and
the record beloW, it appears to the Court that:

(l) Sheila D. Pressley appeals the denial of her claim for unemployment
benefits by the Unemployment Insurance Appeal Board ("UIAB"). She challenges
her ineligibility for one week of unemployment benefits.

(2) This Court’s review of the UIAB’s decision in this case is governed
by statute: "The findings of the Unemployment Insurance Appeal Board as to the

facts, if supported by evidence and in the absence of fraud, shall be conclusive, and

the jurisdiction of the Court shall be confined to questions of law."l If, as here, no
error of law is alleged, the Court is limited to determining whether there was
substantial evidence to support the UIAB’s findings.z And if there is no mistake of
law and there is substantial evidence to support the decision, the UIAB’s decision
will be affinned.3 "Substantial evidence" is "such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion."4 The Court
does not "‘weigh evidence, determine credibility, or make its own factual

findings,’ it merely determines if the evidence is legally sufficient to support the

agency’s factual findings."$

 "i

l DEL. CODE ANN. tit 19, § 3323(a) (2015). Section 3320 of Title 19 grants the UIAB wide
discretion over the unemployment insurance benefits appeal process. Ia’. at § 3320(a). The scope
of review for a court considering an UIAB action in the administration of that appeal process is
whether the UIAB abused its discretion. Funk v. Unemployment Ins. Appeal Ba'., 591 A.2d 222,
225 (Del. 1991). Reversal based on an abuse of discretion occurs only if, during the appeal
process, "the Board ‘acts arbitrarily or capriciously’ or ‘exceeds the bounds of reason in view of

the circumstances and has ignored recognized rules of law or practice so as to produce

injustice."’ Straley v. Aa'vanced Stajj’z`ng, Inc., 2009 WL 1228572, at *2 (Del. Super. Ct. Apr. 30,
2009) (citations omitted). Ms. Pressley makes no such abuse-of-discretion claim here.

2 Unemployment Ins. Appeal Bcz’. v. Duncan, 337 A.2d 308, 309 (Del. 1975}_-,-,,

3 Longobardi v. Unemployment Ins. Appeal Ba'., 287 A.2d 690, 693 (Del. Super. Ct. 1971),
ajj"cl’, 293 A.2d 295 (Del. 1972); Boughton v. Div. of Unemployment Ins. ofDep’t ofLabor, 300
A.2d 25, 26-27 (Del. Super. Ct. 1972).

4 Histed v. E.I. duPont de Nemours & Co., 621 A.2d 340, 342 (Del. 1993) (citing Olney v.
Cooch, 425 A.2d 610, 614 (Del. 1981)).

5 Kearney v. New Roads, 2003 WL 1563722, at *1 (Del. Super. Ct. Mar. 25, 2003)
(quoting Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).

_2_

(3) Last year Ms. Pressley was receiving unemployment benefits. On
July 27, 2()15, a Claims Deputy with the Division of Unemployment Insurance
found her to be ineligible for one-week’s benefits6 because she had failed to attend
a mandatory information session with the Re-employment Services ("RES")
Program7 scheduled for July l5, 2015.8 Accordingly, the Claims Deputy found
l\/ls. Pressley ineligible to receive benefits for the week ending July l8, 2015 and
mailed her an appropriate notice of determination.9 Ms. Pressley did not and never
has disputed her failure to attend the RES session. Instead, she claims she misread
the letter scheduling the information session, had attended a job fair seeking work,
and should be allowed to attend a make-up RES session without penalty.m

(4) On August l3, 2015, a UIAB Appeals Referee conducted a hearing

regarding Ms. Pressley’s ineligibility for the one week of unemployment benefits.

g l;v. o;lnemplc)_ymerit lns. Notice of Determination (July 27, 2015), claim 20998969;§;

 

7 See DEL. CODE ANN. tit l9, § 3315(4) (2015) ("An unemployed individual shall be
eligible to receive benefits with respect to any week only if the Department finds that the
individual . . . [p]articipates in reemployment services, such as job search assistance services, if
the individual has been determined to be likely to exhaust regular benefits and need
reemployment services pursuant to a profiling system established by the Department, unless the
Department determines that . . . [t]he individual has completed such services; or . . . [t]here is
justifiable cause for the claimant's failure to participate in such services.") (emphasis added).

8` Ltr. from Div. of Emp. and Training to Ms. Pressley (June 29, 2015).
9 Div. of Unemployment lns. Notice of Determination (July 27, 2015), claim 20998969.

10 See Div. of Unemployment lns. Appeal Request Notification (July 3(), 2015), claim
20998969; Div. of Unemployment lns. Appeals - Referee Hr’ g Record at 6, ll-l2 (Aug. l3,
2015).

_3_

The next day, the Appeals Referee issued a decision affirming the Claims Deputy’s
finding.]]

(5) Ms. Pressley timely appealed the Appeals Referee’s decision to the
UIAB, stating only that she disagreed with Referee’s decision.lz The UIAB denied
the application for further review and affirmed the Appeals Referee’s decision
because no new factual or legal issue was presented.w

(6) Ms. Pressley then filed an appeal with this Court. Her opening brief
consists of a letter in which she claims she: (a) misread the Division of
Employment and Training’s letter scheduling her RES session; (b) had since
attended a RES session; (c) had a long work history and had long paid into the
unemployment insurance system; and (d) would suffer financial hardship if she
were to lose the weel2000 WL 303147, at *2 (Dei. Super. ct Jan. 26, 2000).
17 See, e.g., Volk v. Unemployment Ins. Appeal Ba'., 2016 WL 241379 (Del. Super. Ct. Jan.

13, 2016) (affirming ineligibility decision for one week of unemployment benefits when
appellant failed to attend a mandatory Reemployment and Eligibility Assessment ("REA")

workshop).

_5_